OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                         AUSTIN


                                                            ?hrch 29, 1939
OLRILD c. MANN
 ...- .=*a-

          Honorable R. E. Beasleg
          County Auditor, Collin County
          Fdcl(inney,
                    Texas
          Deer   sir:
Honorable R. $. Beasley, ?&arch29, 1939, Page 2


        A review of the statutes controlling these matters,
setting them forth in their chronol.ogloalorder, shows that
the 44th Legislature in 1935 enaoted Article 2746b, same
being a general statute applylng to school districts, both
oommon and Independent. The act in question repealed by
implication both Artioles 2776 and 2746 In so far as they
conflicted with it. Said aot beoams efieotive 3kroh 22,
1935, and from that date until the amendment of Artiole 2746
by the 45th Legislature, effeotive April 29, 1937, all expense
inourred in connection with or incidental to any school dls-
triot eleotion was payable out of the available maintenance
Suad belonging to such district.
        Arttole 3746, both bef’ore and after axmdaant, par-
tainsdoalytoMwwa        8OhOO1di8tWiOt8,  and~rodd8datkr
w          ill 1937 that the bleOtic0 jUdg88 (b OOlrnOIL8OhOO1
di8triOt8) 8hall be paid Out or the &YXLera&fund Of th0
oouaty in whleh 8ald slmotionwae hsld and it re oalod 00
the& extent the portion of Artlolls27Mb.in           oohid lot with
it in   W   far a8 O-11   8OhOO1 di8tridt8 8X0 OOZiO8r~~.

                              9-U-8 W&F   lffpr?

                          ATTo&     OERERAL OF TEXAE


                          w
                                               A88i8tcUlt
                                          -k
EpS:AAQ’!